IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                             No. 96-20656



BOB STRAUS,
                                             Plaintiff-Appellee,

                                versus

RON ANGLE,
                                             Defendant-Appellant.




             Appeal from the United States District Court
                  For the Southern District of Texas


                            April 22, 1997


Before REYNALDO G. GARZA, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     We are persuaded that the district court lacked personal

jurisdiction.     The judgment below is reversed.        The case is

remanded with instructions to the district court to dismiss for

want of jurisdiction.




     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.